 


109 HR 2209 IH: To require the Secretary of Agriculture to prepare an annual report specifying the number of permanent and temporary non-Federal employees for local offices of the Farm Service Agency that will be needed to efficiently and effectively handle the workload generated by recurring and anticipated agriculture programs administered by the Farm Service Agency and the funding levels necessary to support such workforce, and for other purposes.
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2209 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. McIntyre introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To require the Secretary of Agriculture to prepare an annual report specifying the number of permanent and temporary non-Federal employees for local offices of the Farm Service Agency that will be needed to efficiently and effectively handle the workload generated by recurring and anticipated agriculture programs administered by the Farm Service Agency and the funding levels necessary to support such workforce, and for other purposes. 
 
 
1.Annual Farm Service Agency non-Federal employee workforce reports
(a)Report requiredThe Secretary of Agriculture shall prepare an annual report specifying, for the fiscal year covered by the report—
(1)the number of permanent and temporary non-Federal employees for local offices of the Farm Service Agency that the Secretary estimates will be needed to efficiently and effectively handle the workload generated by agriculture programs administered by the Farm Service Agency, including recurring programs, temporary programs, such as emergency disaster relief and other programs of limited duration, and anticipated new programs; and
(2)the level of appropriation funding for salaries and expenses that the Secretary estimates will be necessary to support such workforce, including the formula by which the Secretary makes such estimate.
(b)Limitation on number of temporary non-Federal employeesThe total number of temporary non-Federal employees proposed for local offices of the Farm Service Agency for a fiscal year may not exceed 10 percent of the total number of all non-Federal employees proposed for local offices of the Farm Service Agency for that fiscal year. 
(c)Submission of reportThe Secretary shall submit to Congress the report required for a fiscal year under subsection (a) at the same time that the President submits the budget to Congress under section 1105 of title 31, United States Code, for that fiscal year.
(d)Non-Federal employees definedIn this section, the term non-Federal employees means employees of county and area committees established under section 8(b)(5) of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)(5)) who are paid from funds appropriated for the Farm Service Agency.  
 
